Citation Nr: 0404394	
Decision Date: 02/17/04    Archive Date: 02/27/04

DOCKET NO.  02-10 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for somatoform 
disorder, including as due to an undiagnosed illness.

2.  Entitlement to service connection for vertigo and 
labyrinthitis, including as due to an undiagnosed illness.

3.  Entitlement to service connection for hair loss, 
including as due to an undiagnosed illness.

4.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

T. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty 
including from June 2, 1986, to August 21, 1986, and from 
September 1990 to July 1991.  She served in Southwest Asia 
from October 23, 1990, to June 13, 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision by the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In April 2003, the RO granted 
entitlement to service connection for fibromyalgia.  The 
veteran was notified that the award was considered a full 
allowance of her appellate service connection claims for 
joint pain, muscle spasms, leg cramps, leg collapsing, 
stomach pain, digestion problems, and headaches.  As the 
veteran has expressed no continued disagreement as to those 
claims, the Board finds the issues as listed on the title 
page of this decision are the only matters remaining for 
appellate review.

The veteran failed, without indication of cause, to appear 
for a scheduled Board hearing in November 2003.  Therefore, 
her request for a personal hearing must be considered 
withdrawn.  38 C.F.R. § 20.702 (2003).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on her part.


REMAND

The Board notes at the outset that there was a significant 
change in VA law during the course of this appeal.  On 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became law.  
Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and 
the implementing regulations apply in the instant case.  A 
review of the record indicates the veteran was adequately 
notified of the VCAA as it applies to her present appeal of 
all issues except TDIU by correspondence dated in February 
2001 prior to an April 2003 de novo adjudication of her 
claims.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2003); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002).  The Board notes, however, that as she 
apparently was first provided notice as to her TDIU claim in 
May 2003 an additional, de novo, adjudication of this matter 
is required.

The revised duty to assist requires VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim and in claims for 
disability compensation requires VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159.  

In this case, the medical evidence of record includes a June 
2003 report indicating a VA psychiatric evaluation was 
terminated, in essence, because of the veteran's 
unwillingness to undergo additional examination.  The Board 
finds this examination is necessary to adequately determine 
the veteran's service connection claim for a somatoform 
disorder (manifested by symptoms of memory loss, insomnia, 
exhaustion, lack of energy, nervousness, chest pains with 
difficulty breathing, and anxiety) and to clarify the extent 
to which any present psychiatric symptoms may be due to her 
service-connected fibromyalgia disability.  The Board also 
notes that VA and private medical opinions include diagnoses 
of dizziness, history of hair loss, and a possible diagnosis 
of Gulf War Syndrome, but that there is insufficient present 
evidence for a determination as to whether any present 
vertigo, labyrinthitis, or hair loss disorder is due to an 
incident of service.  Therefore, additional development is 
required prior to appellate review.

In addition, the veteran's claim for entitlement to a total 
disability rating based upon individual unemployability must 
be deferred pending resolution of her service connection 
claims.  The December 1999 and December 2000 private medical 
opinions in this case also indicate the veteran may be 
unemployable as a result of symptoms attributable to her 
service-connected fibromyalgia disability.  Therefore, the 
Board finds further medical clarification is required as to 
this matter.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that where there is plausible evidence that 
a claimant is unable to secure and follow a substantially 
gainful occupation and where the Board has not relied on any 
affirmative evidence to the contrary, the Court will reverse 
the Board's determination, as a matter of law, that the 
veteran's case is ineligible for consideration under § 
4.16(b) by the Director of Compensation and Pension.  See, 
Bowling v. Principi, 15 Vet. App. 1, 10 (2001).

Accordingly, the case is REMANDED for the following:

1.  The RO should ensure that the 
notification requirements set forth at 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) are fully complied with and 
satisfied.  


2.  The veteran should be requested to 
identify all sources of VA and non-VA 
medical treatment pertinent to the 
matters on appeal since June 2003.  The 
RO should obtain complete copies of the 
medical records (not already in the 
claims folder) from all identified 
sources.  


3.  The veteran should be scheduled for 
appropriate VA examinations for specific 
opinions as to (a) whether she has a 
present somatoform disorder due to an 
incident of service, including as due to 
an undiagnosed illness, and to clarify 
the extent to which any present 
psychiatric symptoms may be due to her 
service-connected fibromyalgia 
disability, (b) whether she has any 
present vertigo, labyrinthitis, or hair 
loss disorder due to an incident of 
service, including as due to an 
undiagnosed illness, and (c) whether she 
is presently unemployable solely as a 
result of her service-connected 
disability.  The claims folder must be 
available to, and reviewed by, the 
examiner(s).  The examiner(s) should 
reconcile any opinions given with the 
other evidence of record and provide a 
complete rationale.


4.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issues on 
appeal.  Whether or not any additional 
evidence or information is received, the 
RO should re-adjudicate the appellant's 
TDIU claim on a de novo basis.  The RO 
must consider all applicable laws and 
regulations, including whether 
extraschedular rating consideration is 
warranted.  If the benefits sought remain 
denied, the veteran should be furnished 
an appropriate supplemental statement of 
the case and be afforded the opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


